

Exhibit 10.39






RALPH LAUREN CORPORATION
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS AGREEMENT (the "Agreement"), is made, effective as of the [Date] (the
"Grant Date"), between Ralph Lauren Corporation, a Delaware corporation
(hereinafter called the "Company"), and [Employee Name] (hereinafter called the
"Participant").


R E C I T A L S:


WHEREAS, the Company has adopted the Ralph Lauren Corporation 2010 Long-Term
Stock Incentive Plan (the "Plan") which Plan is incorporated herein by
reference, made part of this Agreement, and may be reviewed here [website link
to Plan]. Capitalized terms not otherwise defined herein shall have the same
meanings as in the Plan; and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the performance-based restricted stock
unit award provided for herein ("Performance-Based Restricted Stock Unit Award"
or "PRSU Award") to Participant pursuant to the Plan and the terms set forth
herein.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:
1.
Grant of the Performance-Based Restricted Stock Units. Subject to the terms and
conditions of the Plan and the additional terms and conditions set forth in this
Agreement as well as the Appendices to this Agreement, the Company hereby grants
to the Participant a Performance-Based Restricted Stock Unit Award consisting of
[Number of Share Units] Performance-Based Restricted Stock Units ("PRSUs"). The
PRSUs shall vest and become non-forfeitable in accordance with Section 2 hereof.



2.
Vesting.

(a)
Except as otherwise provided in this Agreement, the PRSU Award shall be eligible
to vest as described below following a one-year performance period consisting of
the Company’s fiscal year ____, and shall be subject to (a) the Participant’s
continued service as an Employee of the Company through the First Vesting Date,
Second Vesting Date, and Third Vesting Date (each as defined below), as
applicable, and (b) the attainment of one or more performance goals established
by the Committee, in its sole discretion. Subject to these conditions, the PRSUs
shall vest and become non-forfeitable with respect to one-third (1/3)


 
1
 

--------------------------------------------------------------------------------



of the PRSUs initially granted hereunder on each of (i) the date that is as soon
as administratively practicable but not later than thirty days after the PRSU
Certification Date (as defined below) (the "First Vesting Date"), (ii) a date
specified by the Company that is on or about the first anniversary of the First
Vesting Date (the "Second Vesting Date"), and (iii) a date specified by the
Company that is on or about the second anniversary of the First Vesting Date
(the "Third Vesting Date"). Not later than ninety (90) days following the last
day of the Company’s fiscal year ____, the Committee shall certify the level of
performance achieved with respect to the above-referenced one-year performance
period (the date of such certification being referred to as the "PRSU
Certification Date"). With respect to the grant of the PRSU Award, except as
otherwise provided for in this Agreement, Participant shall be eligible to vest
in 100% of the PRSUs if the aforementioned performance goal(s) are achieved, but
no PRSUs shall vest, and they shall all instead be forfeited, if the
aforementioned performance goal(s) are not achieved.


(b)
Once vested, the PRSUs shall be paid to Participant in Shares as soon as
administratively practicable, but not later than thirty (30) days, after their
applicable vesting date.



(c)
Notwithstanding the foregoing, in the event the above vesting schedule results
in the vesting of any fractional Shares, such fractional Shares shall not be
deemed vested hereunder but shall instead only vest and become non-forfeitable
when such fractional Shares aggregate whole Shares.



(d)
If the Participant’s service as an Employee of the Company is terminated for any
reason other than due to the Participant’s death or Disability, or due to
Participant’s Retirement (as defined below), the PRSUs shall, to the extent not
then vested, be forfeited by the Participant without consideration.



(e)
In the event that Participant’s employment is terminated by reason of death,
Disability or Retirement of the Participant within the first year following the
Grant Date of this Agreement, Participant shall be entitled to vest in the PRSUs
that would have otherwise vested had service continued through the First Vesting
Date, with such PRSUs vesting on that date subject to the achievement of the
performance goals. All PRSUs that do not vest in accordance with the preceding
sentence shall be forfeited and cancelled automatically at the time of the
Participant’s death, Disability or Retirement. In the event that Participant’s
employment is terminated by reason of death, Disability or Retirement after the
first year following the Grant Date of this Agreement, Participant shall be
entitled to vest in all remaining unvested PRSUs on the same dates they would
have


 
2
 

--------------------------------------------------------------------------------



vested had Participant’s employment continued through such dates subject to the
achievement of the applicable performance goals.


(f)
For purposes of this Agreement, "Retirement" shall mean Participant’s
termination of employment for any reason (other than for Misconduct as defined
in Appendix A to this Agreement) after: (a) Participant has attained age 55 and
completed at least seven (7) years of continuous service as an employee of the
Company or an Affiliate; or (b) Participant has attained age 65. Notwithstanding
the foregoing, if the Company determines, in its sole discretion, that
Participant has violated any of the Obligations in Appendix A to this Agreement,
the Participant shall not be deemed to be eligible for Retirement and all PRSUs
that have not been settled shall be forfeited effective as of the date that the
violation first occurred.



3.
Rights as a Stockholder. Neither the Participant or any person claiming under or
through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any PRSUs unless and until the PRSUs
have vested and been issued as Shares in accordance with the Plan, recorded on
the records of the Company or its transfer agents or registrars, and delivered
to the Participant. After such vesting, issuance, recordation, and delivery, the
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.



4.
No Right to Continued Employment. Participant understands and agrees that this
Agreement does not impact in any way the right of the Company to terminate or
change the terms of the employment of Participant at any time for any reason
whatsoever, with or without good cause provided in accordance with applicable
local law. Participant understands and agrees that, unless contrary to
applicable local law or there is an employment contract in place providing
otherwise, his or her employment is "at-will," and that either the Company or
Participant may terminate Participant’s employment at any time and for any
reason subject to applicable local law.



5.
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or his or her acquisition or sale of
the underlying RSUs. The Participant is hereby advised to consult with his or
her own personal tax, legal and financial advisors regarding the Participant’s
participation in the Plan before taking any action related to the Plan.



6.
Compliance with Section 409A. The parties acknowledge and agree that, to the
extent applicable, this Agreement shall be interpreted in accordance with, and
the parties agree


 
3
 

--------------------------------------------------------------------------------



to use their best efforts to achieve timely compliance with, Section 409A of the
Code and the Department of Treasury Regulations and other interpretive guidance
issued thereunder ("Section 409A"), including without limitation any such
regulations or other guidance that may be issued after the Grant Date.
Notwithstanding any provision of this Agreement to the contrary, in the event
that the Company determines that anything provided hereunder may be subject to
Section 409A, the Company reserves the right (without any obligation to do so or
to indemnify the Participant for failure to do so) to adopt such limited
amendments to this Agreement and appropriate policies and procedures, including
amendments and policies with retroactive effect, that the Company reasonably
determines are necessary or appropriate to (a) exempt the PRSU Award under this
Agreement from Section 409A and/or preserve the intended tax treatment of the
PRSU Award provided with respect to this Agreement or (b) comply with the
requirements of Section 409A. Notwithstanding any provision in this Agreement to
the contrary, if and to the extent that any amount payable hereunder constitutes
deferred compensation (or may be nonqualified deferred compensation) under
Section 409A and such deferral is required to comply with the requirements of
Section 409A (and not exempt therefrom), then: (a) to the extent required by
Section 409A any references to termination of employment (or similar references)
shall be deemed a reference to a "separation from service" within the meaning of
Section 1.409A-1(h) of the Department of Treasury Regulations; and (b) if
Participant is determined to be a "specified employee" for purposes of Section
409A(a)(2)(B)(i) of the Code, then no payment that is payable on account of
Participant's "separation from service" shall be made before the date that is at
least six months after Participant's "separation from service" (or if earlier,
the date of Participant's death), but rather all such payments shall be made on
the date that is five business days after the expiration of that six month
period. For the avoidance of doubt, no payment shall be delayed for six months
after Participant's "separation from service" if it constitutes a "short term
deferral" within the meaning of Section 1.409A-1(a)(4) of the Department of
Treasury Regulations. For purposes of Section 409A, Participant's right to
receive payments hereunder shall be treated as a right to receive a series of
separate and distinct payments. The determination of whether Participant is a
"specified employee" for purposes of Section 409A(a)(2)(B)(i) of the Code as of
the time of Participant's separation from service shall be made by the Company
in accordance with the terms of Section 409A.


7.
Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the records of the
Company with respect to such Participant or to either party at such other
address as either party hereto may hereafter designate in writing to the other.
Any such notice shall be deemed effective upon receipt thereof by the addressee.




 
4
 

--------------------------------------------------------------------------------



8.
Appendices. Appendix A attached hereto, entitled "Post-Employment Obligations,"
and Appendix B attached hereto, entitled "Terms and Conditions for Non-U.S.
Participants," are fully incorporated into, and form a part of, this Agreement.



9.
Withholding. As authorized by Section 14(d) of the Plan, when Shares are
distributed after vesting, a portion of the Shares may be withheld to satisfy
tax withholding requirements, and the net Shares shall then be delivered.



10.
Choice of Law. This Agreement, including its Appendices, shall be governed by,
and construed in accordance with, the laws of the State of New York without
regard to principles of conflict of laws. For purposes of litigating any dispute
that arises directly or indirectly from the relationship of the parties
evidenced by this grant or the Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the State of New York and agree that
such litigation shall be conducted only in the courts of New York County, New
York, or the federal courts of the United States for the Southern District of
New York, and no other courts.



11.
Non-U.S. Participants. Notwithstanding any provision of the Plan to the
contrary, to comply with securities, exchange control, labor, tax, or other
applicable laws, rules or regulations in countries outside of the United States
in which the Company and its Subsidiaries operate or have Employees,
Consultants, or directors, and/or for the purpose of taking advantage of tax
favorable treatment for PRSU Awards granted to Participants in such countries,
the Committee, in its sole discretion, shall have the power and authority to (i)
amend or modify the terms and conditions of any PRSU Awards granted to a
Participant; (ii) establish, adopt, interpret, or revise any rules and
procedures to the extent such actions may be necessary or advisable, including
adoption of rules or procedures applicable to particular Subsidiaries or
Participants residing in particular locations; and (iii) take any action, before
or after a PRSU Award is made, that it deems advisable to obtain approval or
comply with any necessary local governmental regulatory exemptions or approvals.
Without limiting the generality of the foregoing, the Committee is specifically
authorized to adopt rules or procedures with provisions that limit or modify
rights on eligibility to receive PRSU Awards under the Plan or on termination of
service, available methods of vesting or settlement of a PRSU Award, payment of
tax-related items, the shifting of employer tax liability to the Participant,
tax withholding procedures, restrictions on the sale of shares of Class A Common
Stock of the Company, and the handling of stock certificates or other indicia of
ownership. Notwithstanding the foregoing, the Committee may not take actions
hereunder, and no PRSU Awards shall be granted, that would violate the U.S.
Securities Act of 1933, as amended, the Exchange Act, the Code, any securities
law or governing statute.






 
5
 

--------------------------------------------------------------------------------



12.
Exchange Rates. Neither the Company nor any Subsidiary shall be liable to a
Participant for any foreign exchange rate fluctuation between the Participant’s
local currency and the U.S. Dollar that may affect the value of the
Participant’s PRSU Award or of any amounts due to the Participant pursuant to
the vesting or other settlement of the PRSU Award or, if applicable, the
subsequent sale of Shares acquired upon vesting.



13.
PRSU Award Subject to Plan. By accepting this Agreement and the Award evidenced
hereby, the Participant agrees and acknowledges that the Participant has
received and read a copy of the Plan, that the Plan forms a part of this
Agreement, and that if there is a conflict between this Agreement and either the
Plan or the provision under which the Plan is administered and governed by the
Committee, the Plan and/or the determination of the Committee will govern, as
applicable. This Agreement is qualified in its entirety based on the
determinations, interpretations and other decisions made within the sole
discretion of the Committee.



14.
Conflict with any Employment Contract. If Participant has entered into an
authorized, written employment contract with the Company, the terms of that
authorized, written employment contract shall prevail over any conflicting
provisions in this Agreement.



15.
Acknowledgments. By participating in the Plan, the Participant understands and
agrees that:



a)
the Plan is established voluntarily by the Company, is discretionary in nature
and may be modified, amended, suspended or terminated by the Company at any
time, to the extent permitted by the Plan;



b)
the grant of PRSU Awards is voluntary and occasional and does not create any
contractual or other right to receive future PRSU Awards, or benefits in lieu of
these awards, even if PRSU Awards have been granted in the past;



c)
all decisions with respect to future PRSU Awards, if any, will be at the sole
discretion of the Committee;



d)
the Participant is subject to the Company’s Securities Trading Policy;



e)
the Participant is voluntarily participating in the Plan;



f)
any PRSU Awards and the Company’s Class A Common Stock subject to awards, and
the income and value of same, are not part of the Participant’s normal or
expected compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses, holiday


 
6
 

--------------------------------------------------------------------------------



pay, long-service awards, pension or retirement or welfare benefits or similar
payments, if any; and


g)
no claim or entitlement to compensation or damages shall arise from the
forfeiture of a PRSU Award (either in whole or in part) resulting from the
Participant’s termination of employment or service.



PARTICIPANT MUST EXECUTE THIS AGREEMENT BY NO LATER THAN AUGUST 31, ____, OR THE
PRSU AWARD SHALL BE FORFEITED.


[ELECTRONIC SIGNATURE BLOCK]











 
7
 

--------------------------------------------------------------------------------



APPENDIX A
POST-EMPLOYMENT OBLIGATIONS
As a recipient of the Company equity award (the "Award") described in the
agreement to which this Appendix is attached (the "Agreement"), you have the
opportunity to build long-term personal financial value. In exchange for this
opportunity, in the event you leave the Company you will be subject to a
Confidentiality, a Non-Compete and a Non-Solicitation obligation, as defined
below (the "Obligations"), which may restrict your conduct after your employment
with the Company ends. If you execute the Agreement, you will receive the Award
described in the Agreement and be subject to these Obligations.
Confidentiality
You will at all times during and after your employment with the Company
faithfully hold the Company’s Confidential Information (as defined below) in the
strictest confidence, and you will use your best efforts and highest diligence
to guard against its disclosure to anyone other than as required in the
performance of your duties in good faith to the Company. You will not use
Confidential Information for your personal benefit or for the benefit of any
competitor or other person. "Confidential Information" means certain proprietary
techniques and confidential information as described below, which have great
value to the Company’s business and which you acknowledge is and shall be the
sole and exclusive property of the Company. Confidential Information includes
all proprietary information that has or could have commercial value or other
utility in the business in which the Company is engaged or contemplates
engaging, and all proprietary information the unauthorized disclosure of which
could be detrimental to the interests of the Company. By way of example and
without limitation, Confidential Information includes any and all information
developed, obtained or owned by the Company and/or its subsidiaries, affiliates
or licensees concerning trade secrets, techniques, know-how (including designs,
plans, procedures, processes and research records), software, computer programs,
marketing data and plans, business plans, strategies, forecasts, unpublished
financial information, orders, agreements and other forms of documents, price
and cost information, merchandising opportunities, expansion plans, designs,
store plans, budgets, projections, customer, supplier and subcontractor
identities, characteristics and agreements, and salary, staffing and employment
information. Upon termination of your employment with the Company, regardless of
the reason for such termination, you will return to the Company all documents
and other materials of any kind that contain Confidential Information. You
understand that nothing in this Appendix A or otherwise in this Agreement shall
be construed to prohibit you from reporting possible violations of law or
regulation to any governmental agency or regulatory body or making other
disclosures that are protected under any law or regulation, or from filing a


 
1
 

--------------------------------------------------------------------------------



charge with or participating in any investigation or proceeding conducted by any
governmental agency or regulatory body.


Non-Compete
You covenant and agree that during your period of employment, and for a period
of six (6) months following the termination of your employment if such
termination is voluntarily initiated by you for any reason, or if such
termination is initiated by the Company because of your Misconduct, as that term
is defined in the Addendum below, you shall not provide any labor, work,
services or assistance (whether as an officer, director, employee, partner,
agent, owner, independent contractor, consultant, stockholder or otherwise) to a
"Competing Business." For purposes hereof, "Competing Business" shall mean any
business engaged in the designing, marketing or distribution of premium
lifestyle products, including but not limited to apparel, home, accessories and
fragrance products, which competes in any material respects with the Company or
any of its subsidiaries, affiliates or licensees. Nothing in this Non-Compete
prohibits you from owning, solely as an investment, securities of any entity
which are traded on a national securities exchange if you are not a controlling
person of, or a member of a group that controls such entity, and you do not,
directly or indirectly, own 5% or more of any class of securities of such
entity.



Non-Solicit
You covenant and agree that during your period of employment, other than in the
course of performing your duties in good faith, and for a period of one (1) year
following the termination of your employment for any reason whatsoever
hereunder, you shall not directly or indirectly solicit or influence any other
employee of the Company, or any of its subsidiaries, affiliates or licensees, to
terminate such employee’s employment with the Company, or any of its
subsidiaries, affiliates or licensees, as the case may be. As used herein,
"solicit" shall include, without limitation, requesting, encouraging, enticing,
assisting, or causing, directly or indirectly.



All determinations regarding enforcement, waiver, or modification of any
provision of this Agreement shall be made in the Company’s sole discretion. Such
determinations need not be uniform and may be made selectively among
individuals, whether or not such individuals are similarly situated.


This Appendix A to the Agreement shall be enforceable to the fullest extent
allowed by law. In the event that a court holds any provision of this Appendix A
to the Agreement to be invalid or unenforceable, then, if allowed by law, that
provision shall be reduced, modified or otherwise conformed to the relevant law,
judgment or determination to the degree necessary to render it valid and
enforceable without affecting the rest of this Appendix A to the Agreement.


The Obligations in this Appendix A to the Agreement are in addition to, and
independent of, any other non-compete, non-solicit, confidentiality, or other
post-employment obligation you may have with the Company, whether under the
Company’s employment policies or under applicable

 
2
 

--------------------------------------------------------------------------------



law. Notwithstanding the foregoing, if you have entered into a written,
authorized employment agreement with the Company, or with one of its
subsidiaries or affiliates, which contains a non-compete provision, than this
Appendix A shall not be enforceable against you.


Except as provided in the preceding paragraph, this Appendix A to the Agreement
contains the entire agreement between the parties with respect to the subject
matter therein and supersedes all prior oral and written agreements between the
parties pertaining to such matters. This Agreement cannot be modified except in
a writing signed by the Company and you.


The terms of this Appendix A to the Agreement shall be governed by the laws of
the State of New York without regards to its principles of conflicts of laws.
Recipients of an Award subject to the Agreement are deemed to submit to the
exclusive jurisdiction and venue of the federal and state courts of New York,
County of New York, to resolve any and all issues that may arise out of or
relate to the Agreement, including but not limited to any and all issues that
may arise out of this Appendix A to the Agreement.


By executing the Agreement, you acknowledge and agree that in exchange for the
Company granting you the equity award described in the Agreement, you will be
subject to the Obligations set forth above.

 
3
 

--------------------------------------------------------------------------------





ADDENDUM


The term "Misconduct" shall be defined for purposes of this Appendix A as
follows:


i.
an act of fraud, embezzlement, theft, breach of fiduciary duty, dishonesty, or
any other misconduct or any violation of law (other than a traffic violation)
committed by you; or

ii.
any action by you causing damage to or misappropriation of Company assets; or

iii.
your wrongful disclosure of Confidential Information of the Company or any of
its affiliates; or

iv.
your engagement in any competitive activity which would constitute a breach of
your duty of loyalty to the Company; or

v.
your breach of any employment policy of the Company, including, but not limited
to, conduct relating to falsification of business records, violation of the
Company’s code of business conduct & ethics, harassment, creation of a hostile
work environment, excessive absenteeism, insubordination, violation of the
Company’s policy on drug & alcohol use, or violent acts or threats of violence;
or

vi.
the commission of any act by you, whether or not performed in the workplace,
which subjects or, if publicly known, would be likely to subject the Company to
public ridicule or embarrassment, or would likely be detrimental or damaging to
the Company’s reputation, goodwill, or relationships with its customers,
suppliers, vendors, licensees or employees.




 
4
 

--------------------------------------------------------------------------------



APPENDIX B
TERMS AND CONDITIONS FOR NON-U.S. PARTICIPANTS
This Appendix to the Agreement applies to Participants whose primary work
location is outside the United States. This Appendix applies to RSUs, PSUs and
PRSUs, as the case may be (collectively, the "Awards").
1.Responsibility of Taxes. Participant acknowledges that, regardless of any
action taken by the Company or, if different, Participant’s employer or the
entity to which Participant otherwise provides services (the "Employer"), the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax‑related items related to
Participant’s participation in the Plan and legally applicable to Participant
("Tax-Related Items") is and remains Participant’s responsibility and may exceed
the amount actually withheld by the Company or the Employer. Participant further
acknowledges that the Company and/or the Employer (a) makes no representations
or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of an Award, including, but not limited to, the grant, vesting
or settlement of an Award, the subsequent sale of Shares acquired pursuant to
such vesting and the receipt of any dividends; and (b) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of an
Award to reduce or eliminate Participant’s liability for Tax-Related Items or
achieve any particular tax result. Further, if Participant is subject to
Tax-Related Items in more than one jurisdiction, Participant acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.


Prior to the relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy their withholding obligations with
regard to all Tax-Related Items by one or a combination of the following:
(a)     withholding from the proceeds of the sale of Shares acquired at vesting
of an Award, as applicable, either through a voluntary sale or through a
mandatory sale arranged by the Company (on Participant’s behalf pursuant to this
authorization);
(b)     withholding from Participant’s wages or other cash compensation paid to
Participant by the Company or any Subsidiary or Affiliate; or
(c)     withholding Shares to be issued upon vesting of an Award, as applicable;
provided, however, that if Participant is a Section 16 officer of the Company
under the Exchange Act, then the Company will withhold in Shares upon the
relevant taxable or tax withholding event, as applicable, unless the use of such
withholding method is problematic under applicable law or has adverse accounting
consequences in which case the obligation for Tax-Related Items may be satisfied
by one or a combination of methods (a) and (b) above.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case Participant will receive a refund of any over-withheld
amount in cash and will have no entitlement to the Share equivalent. If the
obligation for Tax-Related Items is satisfied by withholding Shares, for tax
purposes, Participant is deemed to have been issued the full number of Shares
subject to a vested Award, notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items.

 
1
 

--------------------------------------------------------------------------------



Finally, Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the Shares, or the proceeds of the sale of Shares, if
Participant fails to comply with his or her obligations in connection with the
Tax-Related Items.
2.
Nature of Grant. In accepting an Award, Participant acknowledges, understands
and agrees that:



(a)
the Plan is established voluntarily by the Company, is discretionary in nature
and may be modified, amended, suspended or terminated by the Company at any
time, to the extent permitted by the Plan;

(b)
the grant of Awards is voluntary and occasional and does not create any
contractual or other right to receive future Awards, or benefits in lieu of
Awards, even if Awards have been granted in the past;

(c)
all decisions with respect to future Awards, if any, will be at the sole
discretion of the Compensation & Organizational Development Committee of the
Board of Directors (the "Committee");

(d)
Participant’s participation in the Plan shall not create a right to further
employment or service with the Employer and shall not interfere with the ability
of the Employer to terminate Participant’s employment or service relationship at
any time with or without cause;

(e)
Participant is voluntarily participating in the Plan;

(f)
any Awards and the Shares subject to Awards, and the income and value of same,
are not intended to replace any pension rights or compensation;

(g)
unless otherwise agreed with the Company, the Awards and Shares subject to the
Awards, and the income and value of same, are not granted as consideration for,
or in connection with, any service Participant may provide as a director of a
Subsidiary or Affiliate;

(h)
any Awards and the Shares subject to Awards, and the income and value of same,
are not part of normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;

(i)
an Award grant will not be interpreted to form an employment or service contract
or relationship with the Company or any Subsidiary or Affiliate;

(j)
the future value of the underlying Shares is unknown, indeterminable and cannot
be predicted with certainty;

(k)
neither the Company, the Employer nor any other Subsidiary or Affiliate shall be
liable for any foreign exchange rate fluctuation between Participant’s local
currency and the United States Dollar that may affect the value of an Award or
of any proceeds due to Participant pursuant to the vesting of an Award or the
sale of Shares;

(l)
no claim or entitlement to compensation or damages shall arise from forfeiture
of an Award resulting from Participant’s termination of employment or service
(for any reason whatsoever and whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where Participant is employed or
rendering services or the terms of Participant’s employment or service
agreement, if any), and in consideration of the grant of an Award to which
Participant is otherwise not entitled, Participant irrevocably agrees never to
institute any claim against the Company or any Subsidiary or Affiliate, waives
his or her


 
2
 

--------------------------------------------------------------------------------



ability, if any, to bring such claim, and releases the Company and any
Subsidiary or Affiliate from any such claim; if notwithstanding the foregoing,
any such claim is allowed by a competent jurisdiction, then, by participating in
the Plan, Participant shall be deemed irrevocably to have agreed not to pursue
such claim and agrees to execute any and all documents necessary to request
dismissal or withdrawal of such claim; and
(m)
unless otherwise provided in the Plan or by the Committee in its discretion, an
Award does not create any entitlement to have the Award or any benefits
thereunder transferred to, or assumed by, another company nor exchanged, cashed
out or substituted for, in connection with any corporate transaction affecting
the Shares.



3.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding Participant’s
participation in the Plan before taking any action related to the Plan.


4.Termination Date. For purposes of an Award, Participant’s employment or
service relationship is considered terminated as of the earlier of (a) the date
on which Participant ceases to provide active service to the Company or any
Subsidiary or Affiliate and (b) the date on which Participant receives a notice
of termination (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where Participant is employed or rendering services or the terms of
Participant’s employment or service contract, if any) from the Employer.
Participant’s right to participate in the Plan will not be extended by any
notice period (e.g., employment would not include any contractual notice or any
period of "garden leave" or similar period mandated under employment laws in the
jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any). The Committee shall have the exclusive discretion
to determine when Participant is no longer actively providing services for
purposes of an Award (including whether Participant may still be considered to
be providing services while on a leave of absence).


5.Retirement. If the Company receives a legal opinion that there has been a
legal judgment and/or legal development in Participant’s jurisdiction that
likely would result in the favorable treatment that may apply to an Award if
Participant terminates employment after attaining age 65 or after attaining any
other age (possibly with a certain number of years of service) being deemed
unlawful and/or discriminatory, the Company may determine that any such
favorable treatment shall not be applicable to Participant.


6.Data Privacy. Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in any Award grant materials by and among, as
applicable, the Employer, the Company, and its other Subsidiaries or Affiliates
for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan.


Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number (e.g., resident registration
number), salary, nationality, job title, any Shares or directorships held in the
Company, details of all Awards or any other entitlement to Shares awarded,
canceled, exercised, vested, unvested or outstanding in Participant’s favor
("Data"), for the exclusive purpose of implementing, administering and managing
the Plan.

 
3
 

--------------------------------------------------------------------------------



Participant understands that Data will be transferred to Merrill Lynch or such
other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. Participant understands that the recipients of the
Data may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than Participant’s country. Participant understands that Participant
may request a list with the names and addresses of any potential recipients of
the Data by contacting Participant’s local partner or human resources
representative. Participant authorizes the Company, the Employer and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing Participant’s participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands that Participant may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing Participant’s local partner or
human resources representative. Further, Participant understands that
Participant is providing the consents herein on a purely voluntary basis. If
Participant does not consent, or later seeks to revoke Participant’s consent,
Participant’s employment or service status and career with the Employer will not
be adversely affected. The only consequence of refusing or withdrawing consent
is that the Company would not be able to grant Awards or other equity awards to
Participant or administer or maintain such awards. Therefore, Participant
understands that refusing or withdrawing Participant’s consent may affect
Participant’s ability to participate in the Plan. For more information on the
consequences of Participant’s refusal to consent or withdrawal of consent,
Participant understands that Participant may contact Participant’s local partner
or human resources representative.
7.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on Awards and on
any Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.


8.Language. If Participant received any document related to the Plan translated
into a language other than English and if the meaning of the translated version
is different than the English version, the English version will control.


9.Insider Trading/Market Abuse Laws. Participant acknowledges that Participant
may be subject to insider trading restrictions and/or market abuse laws, which
may affect Participant’s ability to acquire or sell Shares or rights to Shares
(e.g., Awards) under the Plan during such times as Participant is considered to
have "inside information" regarding the Company (as defined by the laws in
Participant’s country). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. Participant acknowledges that it is
Participant’s responsibility to be informed of and compliant with such
regulations, and are advised to speak to Participant’s personal advisor on this
matter.


10.Foreign Asset/Account Reporting Requirements and Exchange Controls.
Participant acknowledges that Participant’s country may have certain foreign
asset and/or foreign account reporting requirements and exchange controls which
may affect Participant’s ability to acquire or hold Shares acquired under the
Plan or cash received from participating in the Plan (including from any
dividends paid on Shares acquired under the Plan) in a brokerage or bank account
outside Participant’s country. Participant may be

 
4
 

--------------------------------------------------------------------------------



required to report such accounts, assets or transactions to the tax or other
authorities in Participant’s country. Participant also may be required to
repatriate sale proceeds or other funds received as a result of Participant’s
participation in the Plan to Participant’s country through a designated bank or
broker within a certain time after receipt. Participant acknowledges that it is
Participant’s responsibility to be compliant with such regulations, and
Participant is advised to consult his or her personal legal advisor for any
details.


11.Governing Law/Venue. The Awards are governed by, and subject to, United
States federal and New York state law (without regard to the conflict of law
provisions). For purposes of litigating any dispute that arises from an Award,
the parties hereby submit and consent to the jurisdiction of the State of New
York, agree that such litigation shall be conducted in the courts of New York
County, or the federal courts for the United States for the Southern District of
New York, where the Award is made and/or to be performed, and waive, to the
fullest extent permitted by law, any objection that the laying of the venue of
any legal or equitable proceedings related to, concerning or arising from such
dispute which is brought in any such court is improper or that such proceedings
have been brought in an inconvenient forum.


12.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means and/or require Participant to accept an Award by
electronic means.  Participant hereby consents to receive such documents by
electronic delivery and agrees to accept Awards through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.


13.Severability. The provisions of the Agreement (including the Post-Employment
Obligations, Terms and Conditions for Non-U.S. Participants and the
Country-Specific Terms and Conditions), are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.


14.Waiver. The waiver by the Company with respect to compliance of any provision
of the Agreement (including the Post-Employment Obligations, Terms and
Conditions for Non-U.S. Participants and the Country-Specific Terms and
Conditions) by Participant shall not operate or be construed as a waiver of any
other provision of the Agreement (including the Post Employment Obligations,
Terms and Conditions for Non-U.S. Participants or Country-Specific Terms and
Conditions), or of any subsequent breach by Participant or any other
participant.


15.Country-Specific Terms and Conditions. Any Awards shall also be subject to
the Country-Specific Terms and Conditions for Participant’s country, if any, set
forth below. Moreover, if Participant relocates to one of the countries included
in the Country-Specific Terms and Conditions, the special terms and conditions
for such country will apply to Participant, to the extent that the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons.

 
5
 

--------------------------------------------------------------------------------







COUNTRY-SPECIFIC TERMS AND CONDITIONS
Terms and Conditions


This document includes additional terms and conditions that govern Awards
granted under the Plan if Participant works and/or resides in one of the
countries listed below. If Participant is a citizen or resident of a country
other than the one in which Participant currently is residing and/or working,
transfer employment after the Grant Date or is considered a resident of another
country for local law purposes, the Company shall, in its discretion, determine
to what extent the terms and conditions contained herein shall apply to
Participant.


Notifications


This document also includes information regarding exchange controls and certain
other issues of which Participant should be aware with respect to Participant’s
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of March 2015.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that Participant not rely on the information noted in this
document as the only source of information relating to the consequences of
Participant’s participation in the Plan because the information may be out of
date by the time Participant vests in Awards or sells Shares acquired under the
Plan.


In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation, and the Company is not in a
position to assure Participant of a particular result. Accordingly, Participant
is advised to seek appropriate professional advice as to how the relevant laws
in Participant’s country may apply to his or her situation.


If Participant is a citizen or resident of a country other than the one in which
Participant currently is residing and/or working, transfers employment after the
Grant Date or is considered a resident of another country for local law
purposes, the notifications contained herein may not apply to Participant.


Australia


Notifications


Compliance with Laws. Notwithstanding anything else in the Plan or the Terms and
Conditions for Non-U.S. Participants, Participant will not be entitled to and
shall not claim any benefits under the Plan if the provision of such benefit
would give rise to a breach of Part 2D.2 of the Corporations Act 2001 (Cth.)
(the "Act"), any other provision of the Act, or any other applicable statute,
rule or regulation which limits or restricts the giving of such benefits.
Further, the Employer is under no obligation to seek or obtain the approval of
its shareholders in a general meeting for the purpose of overcoming any such
limitation or restriction.


Securities Law Information. If Participant acquires Shares pursuant to an Award
and offers the Shares for sale to a person or entity resident in Australia, the
offer may be subject to disclosure requirements under Australian law.
Participant should obtain legal advice on disclosure obligations prior to making
any such offer.



 
6
 

--------------------------------------------------------------------------------



Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers. The Australian
bank assisting with the transaction will file the report. If there is no
Australian bank involved in the transfer, Participant will be required to file
the report.


Canada
Terms and Conditions
Form of Settlement. Notwithstanding any terms and conditions in the Plan or any
grant materials, the Awards will be settled in Shares only, not cash.
Termination of Service. This provision replaces Section 4 of the Terms and
Conditions for Non-U.S. Participants:
For purposes of an Award, Participant’s employment or service relationship is
considered terminated as of the earlier of (a) the date Participant’s employment
with the Company or any Subsidiary or Affiliate is terminated; (b) the date on
which Participant ceases to provide active service to the Company or any
Subsidiary or Affiliate; or (c) the date on which Participant receives a notice
of termination from the Employer (in all cases regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where Participant is employed or rendering
services or the terms of Participant’s employment or service contract, if any).
Participant’s rights to participate in the Plan will not be extended by any
notice period (e.g., employment would not include any contractual notice or any
period of "garden leave" or similar period mandated under employment laws in the
jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any). The Committee shall have the exclusive discretion
to determine when Participant is no longer actively providing services for
purposes of an Award (including whether Participant may still be considered to
be providing services while on a leave of absence).
Notifications
Securities Law Information. Participant is permitted to sell Shares acquired
under the Plan through the designated broker, if any, provided the resale of
such Shares takes place outside of Canada through the facilities of a stock
exchange on which the Shares are listed (i.e., New York Stock Exchange
("NYSE")).
Foreign Asset/Account Reporting Information. Participant is required to report
his or her foreign property on Form T1135 (Foreign Income Verification
Statement) if the total cost of the foreign property exceeds C$100,000 at any
time during the year. Foreign property includes Shares acquired under the Plan
and may include unvested Awards. The unvested Awards must be reported --
generally at a nil cost -- if the $100,000 cost threshold is exceeded because of
other foreign property Participant holds. If Shares are acquired, their cost
generally is the adjusted cost base ("ACB") of the Shares. The ACB would
normally equal the Fair Market Value of the Shares at vesting, but if
Participant owns other shares, this ACB may have to be averaged with the ACB of
the other shares. If due, the Form must be filed by April 30 of the following
year. Participant should speak with a personal tax advisor to determine the
scope of foreign property that must be considered for purposes of this
requirement.
China
The following provisions apply only if Participant is subject to exchange
control restrictions or regulations in China, as determined by the Company in
its sole discretion.

 
7
 

--------------------------------------------------------------------------------





Terms and Conditions


Settlement of Awards and Sale of Shares. To comply with exchange control
regulations in China, Participant agrees that the Company is authorized to force
the sale of Shares to be issued to Participant upon vesting and settlement of
the Awards at any time (including immediately upon settlement or after
termination of Participant’s employment, as described below), and Participant
expressly authorizes the Company’s designated broker to complete the sale of
such Shares (on Participant’s behalf pursuant to this authorization without
further consent). Participant agrees to sign any agreements, forms and/or
consents that may be reasonably requested by the Company (or the designated
broker) to effectuate the sale of the Shares and shall otherwise cooperate with
the Company with respect to such matters, provided that Participant shall not be
permitted to exercise any influence over how, when or whether the sales occur.
Participant acknowledges that the Company’s designated broker is under no
obligation to arrange for the sale of the Shares at any particular price.
Upon the sale of the Shares, the Company agrees to pay the cash proceeds from
the sale of Shares (less any applicable Tax-Related Items, brokerage fees or
commissions) to Participant in accordance with applicable exchange control laws
and regulations including, but not limited to, the restrictions set forth below
under "Exchange Control Requirements."
Participant understands and agrees that the Company, in its discretion in the
future, may require that any Shares acquired upon settlement of the Awards be
immediately sold.
Treatment of Award Upon Termination of Employment or Service. Due to exchange
control regulations in China, Participant understands and agrees that any Shares
held by Participant under the Plan must be sold within six (6) months following
Participant’s termination of employment or service, or within such other period
as determined by the Company or required by the China State Administration of
Foreign Exchange ("SAFE") (the "Mandatory Sale Date"). This includes any portion
of Shares that vest upon Participant’s termination of employment or service.
Participant understands that any Shares held by Participant under the Plan that
have not been sold by the Mandatory Sale Date will automatically be sold by the
Company’s designated broker at the Company’s direction (on Participant’s behalf
pursuant to this authorization without further consent).
If all or a portion of Shares subject to Participant’s Awards become
distributable at some time following Participant’s termination of employment or
service, that portion will vest and become distributable immediately upon
termination of Participant’s employment or service based on the assumption that
the target performance criteria are achieved; provided, however, that if
Participant is a "covered employee," within the meaning of Section 162(m) of the
U.S. Internal Revenue Code of 1986, as amended, the Awards shall become
forfeitable as of the date of termination of Participant’s employment. Any
Shares acquired by Participant according to this paragraph must be sold by the
Mandatory Sale Date, as described above.


Exchange Control Requirements. Participant understands and agrees that, to
facilitate compliance with exchange control requirements, Participant is
required to immediately repatriate to China the cash proceeds from the sale of
the Shares and any dividends paid on such Shares. Participant further
understands that such repatriation of the cash proceeds will be effectuated
through a special exchange control account established by the Company or its
Subsidiaries or Affiliates, and Participant hereby consents and agrees that the
proceeds may be transferred to such special account prior to being delivered to
Participant. The Company may deliver the proceeds to Participant in U.S. dollars
or local currency at the Company’s discretion. If the proceeds are

 
8
 

--------------------------------------------------------------------------------



paid in U.S. dollars, Participant understands that he or she will be required to
set up a U.S. dollar bank account in China so that the proceeds may be deposited
into this account. If the proceeds are converted to local currency, there may be
delays in delivering the proceeds to Participant and due to fluctuations in the
Share trading price and/or the U.S. dollar/PRC exchange rate between the
sale/payment date and (if later) when the proceeds can be converted into local
currency, the proceeds that Participant receives may be more or less than the
market value of the Shares on the sale/payment date (which is the amount
relevant to determining Participant’s tax liability). Participant agrees to bear
the risk of any currency fluctuation between the sale/payment date and the date
of conversion of the proceeds into local currency.
Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future to facilitate compliance with exchange
control requirements in China.
Notifications
Foreign Asset/Account Reporting Information. PRC residents are required to
report to SAFE details of their foreign financial assets and liabilities, as
well as details of any economic transactions conducted with non-PRC residents,
either directly or through financial institutions. Under these rules,
Participant may be subject to reporting obligations for the Awards and any cash
proceeds acquired under the Plan and Plan-related transactions. It is
Participant’s responsibility to comply with this reporting obligation and
Participant should consult his or her personal advisor in this regard.
France
Terms and Conditions
Language Acknowledgement. En acceptant l'attribution (the "Award"), vous
confirmez ainsi avoir lu et compris les documents relatifs á cette attribution
qui vous ont été communiqués en langue anglaise.
By accepting the Award, Participant confirms having read and understood the
documents relating to the Award which were provided to Participant in English.
Notifications
Foreign Asset/Account Reporting Information. If Participant holds Shares outside
of France or maintains a foreign bank account (including accounts that were
opened and closed during the tax year), Participant is required to report such
to the French tax authorities when filing Participant’s annual tax return.
Further, if Participant has a foreign account balance exceeding €1,000,000,
Participant may have additional monthly reporting obligations. Failure to comply
could trigger significant penalties.
Germany
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported to the German Federal Bank. From September 2013, the German Federal
Bank no longer will accept reports in paper form and all reports must be filed
electronically. The electronic "General Statistics Reporting Portal"
(Allgemeines Meldeportal Statistik) can be accessed on the German Federal Bank’s
website: www.bundesbank.de.



 
9
 

--------------------------------------------------------------------------------



Hong Kong
Terms and Conditions


Restrictions on Sale and Transferability. In the event that Shares are vested
pursuant to an Award within six months of the Grant Date, Participant (and
Participant’s heirs) hereby agrees that such Shares may not be offered to the
public or otherwise disposed of prior to the six-month anniversary of the Grant
Date. Any Shares acquired under the Plan are accepted as a personal investment.
Form of Settlement. Notwithstanding any terms and conditions in the Plan or any
grant materials, the Awards will be settled in Shares only, not cash.
Notifications
Securities Warning. An Award and any Shares issued thereunder do not constitute
a public offering of securities under Hong Kong law and are available only to
service providers of the Company or its Subsidiaries or Affiliates. The Plan,
the Plan prospectus and any other incidental communication materials (i) have
not been prepared in accordance with and are not intended to constitute a
"prospectus" for a public offering of securities under the applicable securities
legislation in Hong Kong, (ii) have not been reviewed by any regulatory
authority in Hong Kong, and (iii) are intended only for Participant’s personal
use and may not be distributed to any other person. If Participant is in any
doubt about any of the contents of the Plan or the Plan prospectus, Participant
should obtain independent professional advice.
Occupational Retirement Schemes Ordinance Information. The Company specifically
intends that the Plan will not be an occupational retirement scheme for purposes
of the Occupational Retirement Schemes Ordinance.
India


Terms and Conditions


Notifications


Exchange Control Information. Participant must repatriate all proceeds received
from the sale of Shares to India within 90 days of receipt and any cash
dividends paid on such Shares within 180 days of receipt. Participant will
receive a foreign inward remittance certificate ("FIRC") from the bank where
Participant deposits the foreign currency. Participant should maintain the FIRC
as evidence of the repatriation of funds in the event that the Reserve Bank of
India or the Employer requests proof of repatriation. It is Participant’s
responsibility to comply with applicable exchange control laws in India.


Foreign Account/Asset Reporting Information. Participant is required to declare
in his or her annual tax return (a) any foreign assets held by Participant or
(b) any foreign bank accounts for which Participant has signing authority. It is
Participant’s responsibility to comply with this reporting obligation, and
Participant is advised to confer with his or her personal tax advisor in this
regard.



 
10
 

--------------------------------------------------------------------------------



Italy


Terms and Conditions


Data Privacy Notice. The following provision replaces in its entirety Section 6
of the Terms and Conditions for Non‑U.S. Participants:
Pursuant to Section 13 of Legislative decree 196/2003 (the "Privacy Code"), the
Company informs Participant of the following in relation to the collection, use
and transfer, in electronic or other form, of Participant’s personal data by and
among, as applicable, the Employer and the Company exclusively for the purpose
of implementing, administering, and managing Participant’s participation in the
Plan.
Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number or code, salary, nationality,
job title, e-mail address, designated beneficiary, any Shares or directorships
held in the Company, details of all awards or any other entitlement to Shares
awarded, canceled, vested, unvested or outstanding in Participant’s favor
("Data"). Said Data will be processed by the Company exclusively for the purpose
of implementing, administering and managing the Plan. For example, Participant
understands that the Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan, that these
recipients may be located in Participant’s country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
Participant’s country. Participant is aware that providing the Company with the
Data is necessary for the implementation, administration and management of
Participant’s participation in the Plan and that Participant’s refusal to
provide such Data would make it impossible for the Company to perform its
obligations under the Plan and may affect Participant’s ability to participate
in the Plan.
According to Art. 3 of the Privacy Code (data minimization principle), the
information systems and software are configured by minimizing the use of
personal and identification data which are not necessary to meet the purposes
for which Data have been collected. Participant is aware that Participant Data
shall be accessible within the Company only by the persons who need to access it
because of their duties and position in relation to the implementation,
management and administration of Participant’s participation in the Plan in
their capacity as persons specifically charged with data processing operations
by the Representative of the Controller as below specified and by the Data
Processor, if appointed. The Controller of personal data processing is Carla
Reggiani at V.le Aldo Moro, 27 Casalecchio di Reno (Bo), Italy.


Participant understands that Data may be transferred to Merrill Lynch or such
other third parties assisting in the implementation, administration and
management of the Plan, including Participant’s requisite transfer of such Data
as may be required to a broker or other third party with whom Participant may
elect to deposit any Shares acquired pursuant to Participant’s participation in
the Plan. The Data also may be communicated to other companies of the Company,
to professionals, independent consultants and business partners of the Company,
and to whomever is the legitimate addressee of communications as provided by
applicable laws and regulations. The Data will under no circumstances be further
disseminated. Furthermore, these recipients, who may receive, possess, use,
retain and transfer such Data as data Controller or Processor, as applicable,
for the above mentioned purposes, may be located in any country, or elsewhere,
also outside of the European Union and the recipient’s country may have
different data privacy laws and protections than Participant’s country.

 
11
 

--------------------------------------------------------------------------------



The processing activity, including any communication, of the transfer of Data
abroad, out of the European Union, as herein specified and pursuant to
applicable laws and regulations, does not require Participant’s consent thereto
as the processing is necessary to the performance of contractual obligations
related to the implementation, administration and management of the Plan.
Participant understands that Data processing relating to the purposes specified
above shall take place under automatised or non-automatised conditions that
comply with the purposes for which Data are collected and with confidentiality
and security provisions as set forth by applicable laws and regulations, with
specific but not limited reference to Annex B to the Privacy Code (Technical
Specifications Concerning Minimum Security Measures).
Participant understands that his or her Data will be held only as long as is
required by the law or is necessary to implement, administer and manage
Participant’s participation in the Plan. Participant understands that, pursuant
to Art. 7 of D.lgd 196/2003, Participant has the right including, but not
limited to, at any moment, to access, delete, update, request the rectification
of Participant’s Data and cease, for legitimate reasons, the date processing.
Furthermore, Participant is aware that his or her Data will not be used for
direct marketing purposes. In addition, the Data provided can be reviewed and
questions or complaints can be addressed by contacting the Representative of the
Controller as above specified.
Plan Document Acknowledgment. Participant acknowledges that her or she has read
and specifically and expressly approve the sections of the Plan and the Terms
and Conditions for Non‑U.S. Participants, as well as the Data Privacy Notice
above.


Notifications


Foreign Asset/Account Reporting Information. If Participant is an Italian
resident who, at any time during the fiscal year, holds foreign financial assets
(including cash and Shares) which may generate income taxable in Italy,
Participant is required to report these assets on Participant’s annual tax
return for the year during which the assets are held, or on a special form if no
tax return is due. These reporting obligations also apply if Participant is the
beneficial owner of foreign financial assets under Italian money laundering
provisions.
Tax Information. Italian residents may be subject to tax on the value of
financial assets held outside of Italy. The taxable amount will be the fair
market value of the financial assets, assessed at the end of the calendar year.
For the purposes of the market value assessment, the documentation issued by the
Plan broker may be used.


Japan


Notifications


Foreign Asset/Account Reporting Information. If Participant is a resident of
Japan or a foreign national who has established permanent residency in Japan,
Participant will be required to report details of any assets (including any
Shares acquired under the Plan) held outside of Japan as of December 31st of
each year, to the extent such assets have a total net fair market value
exceeding ¥50,000,000. Such report will be due by March 15th of the following
year. Participant should consult with his or her personal tax advisor as to
whether the reporting obligation applies to Participant and whether he or she
will be required to report details of any outstanding Awards or Shares held by
Participant in the report.

 
12
 

--------------------------------------------------------------------------------





Korea


Notifications


Exchange Control Information. Korean residents who realize US$500,000 or more
from the sale of shares of Stock or receipt of dividends in a single transaction
are required to repatriate the proceeds to Korea within 18 months of receipt.


Foreign Asset/Account Reporting Information. Participant will be required to
declare all foreign accounts (i.e., non-Korean bank accounts, brokerage
accounts, etc.) in countries that have not entered into an "intergovernmental
agreement for automatic exchange of tax information" with Korea to the Korean
tax authorities and file a report if the monthly balance of such accounts
exceeds a certain limit (currently KRW 1 billion or an equivalent amount in
foreign currency). Participant should consult his or her personal tax advisor
regarding reporting requirements in Korea, including whether or not there is an
applicable intergovernmental agreement between Korea and any other country where
Participant may hold Shares or cash acquired in connection with the Plan.


Panama


There are no country-specific provisions.


Singapore


Notifications


Securities Law Information. The grant of Awards is being made in reliance on
section 273(1)(f) of the Securities and Futures Act (Chap. 289, 2006 Ed.)
("SFA") for which it is exempt from the prospectus and registration requirements
under the SFA and is not made to Participant with a view to the Awards being
subsequently offered for sale to any other party. The Plan has not been lodged
or registered as a prospectus with the Monetary Authority of Singapore.
Participant should note that the Awards are subject to section 257 of the SFA
and Participant will not be able to make (i) any subsequent sale of the Shares
in Singapore or (ii) any offer of such subsequent sale of the Shares subject to
the Awards in Singapore, unless such sale or offer is made (a) after six months
of the Grant Date or (b) pursuant to the exemptions under Part XIII Division (1)
Subdivision (4) (other than section 280) of the SFA.


Chief Executive Officer and Director Reporting Information. If Participant is
the Chief Executive Officer ("CEO") or a director, associate director or shadow
director of a Singapore Subsidiary or Affiliate, Participant is subject to
certain notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Singapore Subsidiary or Affiliate in
writing when Participant receives an interest (e.g., Award, Shares) in the
Company or any related companies. In addition, Participant must notify the
Singapore Subsidiary or Affiliate when Participant sells Shares of the Company
or any related company (including when Participant sells Shares acquired
pursuant to the Awards). These notifications must be made within two business
days of acquiring or disposing of any interest in the Company or any related
company. In addition, a notification must be made of Participant’s interests in
the Company or any related company within two business days of becoming the CEO
or a director, associate director or shadow director.



 
13
 

--------------------------------------------------------------------------------



Spain
Terms and Conditions


Labor Law Acknowledgment. By accepting an Award, Participant consents to
participate in the Plan and acknowledges that he or she has received a copy of
the Plan document.
Participant understands and agrees that, unless otherwise provided in the Plan
or any other Award document, the Awards will be forfeited without entitlement to
the underlying Shares or to any amount as indemnification in the event of a
termination of Participant’s employment or service prior to vesting by reason
of, including, but not limited to: resignation, disciplinary dismissal adjudged
to be with cause, disciplinary dismissal adjudged or recognized to be without
good cause (i.e., subject to a "despido improcedente"), individual or collective
layoff on objective grounds, whether adjudged to be with cause or adjudged or
recognized to be without cause, material modification of the terms of employment
under Article 41 of the Workers’ Statute, relocation under Article 40 of the
Workers’ Statute, Article 50 of the Workers’ Statute, unilateral withdrawal by
the Employer, and under Article 10.3 of Royal Decree 1382/1985.
Furthermore, Participant understands that the Company has unilaterally,
gratuitously and discretionally decided to grant Awards under the Plan to
individuals who may be employees or other service providers of the Company or a
Subsidiary or Affiliate. The decision is a limited decision that is entered into
upon the express assumption and condition that any grant will not economically
or otherwise bind the Company or any Subsidiary or Affiliate on an ongoing
basis, other than as expressly set forth in the Agreement. Consequently,
Participant understands that the Awards are granted on the assumption and
condition that the Awards and the Shares underlying the Awards shall not become
a part of any employment or service contract (either with the Company, the
Employer or any other Subsidiary or Affiliate) and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation) or
any other right whatsoever. In addition, Participant understands that the Awards
would not be granted to Participant but for the assumptions and conditions
referred to above; thus, Participant acknowledges and freely accepts that,
should any or all of the assumptions be mistaken or should any of the conditions
not be met for any reason, then any Award shall be null and void.
Notifications
Securities Law Notification. No "offer of securities to the public," as defined
under Spanish law, has taken place or will take place in the Spanish territory
in connection with the grant of an Award. The Plan has not been nor will it be
registered with the Comisión Nacional del Mercado de Valores, and does not
constitute a public offering prospectus.


Exchange Control Information. If Participant acquires Shares issued pursuant to
an Award and wishes to import the ownership title of such Shares (i.e., share
certificates) into Spain, Participant must declare the importation of such
securities to the Spanish Direccion General de Política Comercial y de
Inversiones Extranjeras (the "DGPCIE"). Generally, the declaration must be made
in January for Shares acquired or sold during (or owned as of December 31 of)
the prior year; however, if the value of Shares acquired or sold exceeds the
applicable threshold (currently €1,502,530) (or Participant holds 10% or more of
the share capital of the Company or such other amount that would entitle
Participant to join the Company’s board of directors), the declaration must be
filed within one month of the acquisition or sale, as applicable. In addition,
Participant also must file a declaration of ownership of foreign securities with
the Directorate of Foreign Transactions each January.

 
14
 

--------------------------------------------------------------------------------



When receiving foreign currency payments derived pursuant to the Awards (e.g.,
proceeds from the sale of Shares), Participant must inform the financial
institution receiving the payment of the basis upon which such payment is made
if the payment exceeds €50,000. Upon request, Participant will need to provide
the institution with the following information: Participant’s name, address, and
fiscal identification number; the name and corporate domicile of the Company;
the amount of the payment; the currency used; the country of origin; the reasons
for the payment; and any additional information required.
Foreign Asset/Account Reporting Information. Participant is required to
electronically declare to the Bank of Spain any security accounts (including
brokerage accounts held abroad), as well as the security (including Shares
acquired under the Plan) held in such accounts and any transactions carried out
with non-residents if the value of the transactions for all such accounts during
the prior year or the balances in such accounts as of December 31 of the prior
year exceeds €1,000,000. If neither the total balances nor total transactions
with non-residents during the relevant period exceed €50,000,000, a summarized
form declaration may be used. More frequent reporting is required if such
transaction value or account balance exceeds €100,000,000.
In addition, to the extent Participant holds Shares and/or have bank accounts
outside of Spain with a value in excess of €50,000 (for each type of asset) as
of December 31, Participant will be required to report information on such
assets on Participant’s tax return for such year. After such Shares and/or
accounts are initially reported, the reporting obligation will apply for
subsequent years only if the value of any previously reported Shares or accounts
increases by more than €20,000 as of each subsequent December 31.


Sweden
There are no country-specific provisions.
Switzerland
Notifications
Securities Law Information. The Plan is considered a private offering in
Switzerland; therefore, it is not subject to registration under Swiss securities
laws. Neither this document nor any other materials relating to the Awards
constitute a prospectus as such term is understood pursuant to article 652a of
the Swiss Code of Obligations, and neither this document nor any other materials
relating to the Awards may be publicly distributed nor otherwise made publicly
available in Switzerland.
Taiwan
Notifications
Securities Law Information. The offer of participation in the Plan is available
only for employees of the Company and its Subsidiaries and Affiliates. The offer
of participation in the Plan is not a public offer of securities by a Taiwanese
company.
Exchange Control Information. Participant may remit foreign currency (including
proceeds from the sale of shares of Stock) into or out of Taiwan up to
US$5,000,000 per year without special permission. If the transaction amount is
TWD500,000 or more in a single transaction, Participant must submit a Foreign
Exchange Transaction Form to the remitting bank and provide supporting
documentation to the satisfaction of the remitting bank.

 
15
 

--------------------------------------------------------------------------------



United Kingdom


Terms and Conditions


Responsibility for Taxes. The following provision supplements Section 1 of the
Terms and Conditions for Non‑U.S. Participants:
Participant agrees that, if Participant does not pay or the Employer or the
Company does not withhold from Participant the full amount of income tax that
Participant owes in relation to an Award within 90 days after the end of U.K.
the tax year in which the taxable event occurs, or such other period specified
in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003
(the "Due Date"), then the amount of income tax that should have been withheld
shall constitute a loan owed by Participant to the Employer, effective as of the
Due Date. Participant agrees that the loan will bear interest at Her Majesty’s
Revenue & Customs’ ("HMRC") official rate and will be immediately due and
repayable by Participant, and the Company and/or the Employer may recover it at
any time thereafter by any of the means referred to in Section 1 of the Terms
and Conditions for Non‑U.S. Participants.
Notwithstanding the foregoing, if Participant is an executive officer or
director (as within the meaning of Section 13(k) of the Exchange Act), the terms
of the immediately foregoing provision will not apply. In the event that
Participant is an executive officer or director and the income tax that is due
is not collected from or paid by Participant by the Due Date, the amount of any
uncollected income tax may constitute a benefit to Participant on which
additional income tax and national insurance contributions may be payable.
Participant is responsible for reporting and paying any income tax due on this
additional benefit directly to the HMRC under the self-assessment regime and for
reimbursing the Company or the Employer (as appropriate) for the value of any
employee national insurance contributions due on this additional benefit, which
the Company or the Employer may recover from Participant by any of the means
referred to in Section 1 of the Terms and Conditions for Non‑U.S. Participants.

 
16
 